371 So. 2d 553 (1979)
Nancy Elizabeth MOODY, Appellant,
v.
Danny M. MOODY, Appellee.
No. 78-2001.
District Court of Appeal of Florida, Second District.
May 30, 1979.
Michael A. Linsky of Linsky & Reiber, P.A., Tampa, for appellant.
Jack M. Larkin of Spicola & Larkin, P.A., Tampa, for appellee.
PER CURIAM.
This is an action for interpleader in which appellant and appellee are the interpleaded codefendants. Appellant seeks to appeal (1) an order denying appellant's motion to set aside a default previously entered against her by the clerk, (2) an order denying appellant's motion for clarification of an order of interpleader and determining that appellant may not present any evidence at all in any further proceedings regarding the disposition of funds deposited in the registry of the court, and (3) an order denying appellant's request to establish or otherwise delineate the factual issues existing between her and appellee. None of these orders is a final order within the contemplation of Fla. R.App.P. 9.030(b)(1)(A). Likewise, none of these orders is within the category of nonfinal orders specified in Fla.R.App.P. 9.130(a) as nonfinal orders which may be reviewed by appeal. Praet v. Martinez, 367 So. 2d 657 (Fla.3d DCA 1979). Since none of the orders is appealable, the appeal is dismissed sua sponte. Arnold v. Brady, 178 So. 2d 732 (Fla.2d DCA 1965); Renard v. Kirkeby Hotels, 99 So. 2d 719 (Fla.3d DCA 1958).
GRIMES, C.J., and HOBSON and DANAHY, JJ., concur.